FILED
                               NOT FOR PUBLICATION                          DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



SUNG ILL KIM; JUNG SUK KIM, a.k.a.                 No. 11-71554
Jung Suk Chun; YOUNG WOO KIM,
                                                   Agency Nos. A075-624-413
               Petitioners,                                    A075-624-414
                                                               A075-624-415
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Sung Ill Kim and family, natives and citizens of South Korea, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion the denial of a motion to reopen, and review de novo questions of

law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in

part and dismiss in part the petition for review.

      In their opening brief, petitioners fail to address, and therefore have waived

any challenge to, the BIA’s dispositive determination that their motion to reopen is

time- and number-barred and that they do not qualify for equitable tolling of the

time and numerical limitations. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues that are not specifically raised and argued in a

party’s opening brief are waived).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Mejia-

Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      Petitioners’ remaining contentions are rejected.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    11-71554